NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

DANIEL SAUNDERS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-3566
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada,
Judge.



PER CURIAM.

             Affirmed. See Ransone v. State, 48 So. 3d 692 (Fla. 2010).



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM,JJ., Concur.